968 A.2d 139 (2009)
MAYOR & CITY COUNCIL OF BALTIMORE et al.
v.
EAST OLIVER STREET LIMITED PARTNERSHIP.
No. 158 September Term, 2008.
Court of Appeals of Maryland.
March 23, 2009.
*140 Blair Griffith, Special Asst. City Sol., Baltimore City Dept. of Housing and Community Development, Baltimore; George A. Nilson, City Sol. and William R. Phelan, Jr., Chief Sol. of Baltimore City Dept. of Law, Baltimore; Terry Hickey of One House At a Time. Inc, Baltimore, for petitioners.
Paul Mark Sandler, Robert B. Levin and Matthew A.S. Esworthy of Shapiro Sher Guinot & Sandler, Baltimore, for respondent.
SUBMITTED BEFORE: BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY, ADKINS and BARBERA, JJ.

ORDER
The Court having considered and granted the petition for writ of certiorari in the above-captioned case, it is this 23rd day of March, 2009,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the Circuit Court's March 17, 2009 order denying a stay pending appeal and declining to determine amount of bond or alternate security is hereby reversed; and, it is further
ORDERED that the emergency motion for stay filed in this Court be, and it is hereby, granted as requested, conditioned upon East Oliver Street Limited Partnership, by the close of business (4:30 p.m.) on March 27, 2009:(1) paying to One House at a Time, Inc. the sum of $7,955.32 as reimbursement of its costs incurred as receiver in preparing for and arranging the scheduled March 24, 2009 auction of the Subject Property; and (2) posting with the Circuit Court for Baltimore City a letter of credit from a federally-chartered financial institution or supersedeas bond, in the amount of $750,000; and it is further
ORDERED that, should any party deem the amount of the letter of credit to be significantly too low or too high, relief may be sought, upon proper evidentiary showing, from the Circuit Court for Baltimore City; and it is further
ORDERED that said case shall be remanded forthwith to the Circuit Court for Baltimore City for further proceedings.